In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 18-2439

LEONTE WILLIAMS,
                                                Plaintiff-Appellant,

                                 v.


VIPIN SHAH, SUZANN BAILEY,
JOHN BALDWIN, and JACQUELINE
LASHBROOK,
                                              Defendants-Appellees.


        Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 3:15-cv-1278-SMY-RJD — Staci M. Yandle, Judge.



     ARGUED MARCH 26, 2019 — DECIDED JUNE 12, 2019


   Before BAUER, ROVNER, and BRENNAN, Circuit Judges.
   ROVNER, Circuit Judge. Leonte Williams, an inmate in the
custody of the Illinois Department of Corrections, sued a
number of prison officials under 42 U.S.C. § 1983, alleging that
they violated his Eighth Amendment rights by providing
2                                                    No. 18-2439

inadequate nutrition through a “brunch” program that served
only two meals a day. The district court granted summary
judgment in favor of the defendants. Because the record
establishes without dispute that the brunch program was
adequate as designed and also because Williams lacks evidence
that any of the defendants knew that he was allegedly not
receiving adequate nutrition, we affirm.
                                  I.
    During the relevant time period, Williams was incarcerated
at Pinckneyville Correctional Center in southern Illinois.
During four or five months of Williams’ stay at Pinckneyville,
the facility participated in a pilot “brunch” program designed
by Suzann Bailey, a licensed dietician and the Food Service
Administrator for the Illinois Department of Corrections
(“Department”). Prior to the brunch program, Illinois prisons
used a regular meal plan that consisted of three meals per day,
with “Master Menus” formulated by Bailey to provide approx-
imately 2200 to 2400 calories per day, including a minimum of
six ounces of protein per day. Dietary Managers at each
correctional facility in Illinois were required to follow Bailey’s
Master Menus as closely as possible, making substitutions
when necessary and replacing unavailable items with compa-
rable foods.
    The brunch program provided two meals per day rather
than three, combining breakfast and lunch into a single meal.
Bailey designed a set of Master Menus for the brunch program
that were formulated to provide the same 2200 to 2400 calories
per day as the three-meal plan, including at least eight ounces
of protein (a two ounce increase over the regular three-meal
No. 18-2439                                                                     3

plan), and at least five servings of fruits or vegetables per day.
As with the regular meal plan, Dietary Managers at the
correctional centers were charged with implementing these
Master Menus as closely as possible, again with allowances for
substitutions of like items when planned foods were not
available. In Bailey’s professional opinion, two meals contain-
ing 2200 to 2400 calories, including eight ounces of protein,
would provide adequate nutrition to individuals who were
otherwise healthy and not in need of specific dietary accommo-
dations for medical conditions. For persons having special
dietary needs, the Department allowed therapeutic dietary
trays as prescribed by physicians. At Pinckneyville, the brunch
meal was served at 10:30 or 11:00 a.m. and dinner was served
approximately six hours later.
    Williams was subject to the pilot program from his arrival
at the prison in July 2015 until the brunch program terminated
in December 2015, apparently due to cost concerns. During
that time, Williams filed multiple grievances complaining that
the prison’s food was making him ill. He mainly objected to the
use of soy protein, asserting that it caused him stomach pain,
constipation, diarrhea, migraine headaches, and excessive gas.
He sometimes added in his grievances that he received only
1600 calories per day or fewer than 2800 calories per day, and
requested that he be served breakfast.1 He also com

1
   Williams asserts that the Department’s own regulations require that
prisoners receive 2800 calories per day, citing Hall v. Sutton, 2012 WL
407244 (S.D. Ill. Feb. 8, 2012). In that case, the inmate plaintiff alleged in his
complaint that Department policy required a menu providing 2800 calories
per day. The court assumed that number to be correct for the purposes of
                                                                    (continued...)
4                                                              No. 18-2439

plained that nurses on medical call mistreated him, and that
the prison’s physician refused to prescribe a soy-free diet and
would not provide medical tests that Williams believed he
needed. The primary relief that he sought was the cessation of
the soy-based diet, thyroid testing and money damages, but he
sometimes requested that he be served three meals per day and
more calories.
    His grievances were not resolved to his satisfaction and he
filed suit under 42 U.S.C. § 1983, against Food Service Admin-
istrator Suzann Bailey, Warden Jacqueline Lashbrook, Depart-
ment Director John Baldwin, and Dr. Vipin Shah, the prison’s
doctor. Williams asserted that: (1) Baldwin, Bailey and
Lashbrook violated his Eighth Amendment rights by serving
him soy-based meals that made him ill; (2) Shah violated his
Eighth Amendment rights through deliberate indifference to
his serious medical needs; and (3) Baldwin, Bailey and
Lashbrook violated his Eighth Amendment rights by institut-
ing a nutritionally inadequate brunch program. The district
court granted summary judgment in favor of the defendants.
Williams appeals.



1
  (...continued)
assessing whether the complaint stated a claim upon which relief could be
granted. Current Department regulations provide that, “Food must be of
sufficient nutritional value and provide a minimum of 1,800 to 2,000
calories for adults and 2,500 to 3,000 calories for juveniles per day.” 20 Ill.
Admin. Code 701.110 (a)(1). Williams does not assert that he is a juvenile.
In any case, section 1983 protects plaintiffs from constitutional violations,
not violations of state law or departmental regulations. Thompson v. City of
Chicago, 472 F.3d 444, 454 (7th Cir. 2006).
No. 18-2439                                                              5

                                      II.
    On appeal, Williams challenges the judgment only as it
relates to the brunch program count against defendants
Baldwin, Bailey and Lashbrook.2 We review the district court's
grant of summary judgment de novo, examining the record in
the light most favorable to the plaintiff and construing all
reasonable inferences from the evidence in his favor. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Lapre v. City of
Chicago, 911 F.3d 424, 430 (7th Cir. 2018). Summary judgment
is appropriate when there are no genuine disputes of material
fact and the movant is entitled to judgment as a matter of law.
Fed.R.Civ.P. 56(a); Anderson, 477 U.S. at 247–48; Lapre, 911 F.3d
at 430.
    “A prison official’s ‘deliberate indifference’ to a substantial
risk of serious harm to an inmate violates the Eighth Amend-
ment.” Farmer v. Brennan, 511 U.S. 825, 828 (1994). The Eighth
Amendment places both restraints and duties on prison
officials, and one of those duties is to ensure that inmates
receive adequate food. Farmer, 511 U.S. at 832. In order for a
prison official to be liable under the Eighth Amendment, two
requirements must be met. First, the inmate must demonstrate
that the deprivation suffered was, objectively, “sufficiently
serious.” Farmer, 511 U.S. at 834 (quoting Wilson v. Seiter, 501
U.S. 294, 298 (1991)). That is, the prison official’s act or omis-
sion must result in the denial of the minimal civilized measure

2
  Williams has therefore waived any challenge to the judgment as it relates
to the claim related to soy protein and the claim against Dr. Shah, and we
need not address either claim again. Dr. Shah was not named as a defendant
in the brunch program count.
6                                                     No. 18-2439

of life’s necessities. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at
298. We have recognized that, in some circumstances, the
withholding of food may be sufficiently serious to satisfy the
objective component of the Farmer test. Reed v. McBride, 178
F.3d 849, 853 (7th Cir. 1999). See also Jaros v. Illinois Dep’t of
Corrections, 684 F.3d 667, 670 (7th Cir. 2012) (adequate food is
among the minimal civilized measures of life’s necessities);
Mays v. Springborn, 575 F.3d 643, 648 (7th Cir. 2009) (under the
Eighth Amendment, a prisoner’s diet must provide adequate
nutrition). To assess whether the particular withholding of
food meets Farmer’s objective prong, a “court must assess the
amount and duration of the deprivation.” Reed, 178 F.3d at 853.
See also Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001)
(noting that the withholding of food can in some circumstances
meet the objective prong of Farmer depending on the amount
and duration of the deprivation, as well as the medical condi-
tion of the inmate).
    Second, the inmate must demonstrate that the prison
official had a sufficiently culpable state of mind. In a case
involving prison conditions, that state of mind is deliberate
indifference to inmate health or safety. Farmer, 511 U.S. at 834.
The Supreme Court adopted a subjective test for defining
deliberate indifference in such cases:
     We hold instead that a prison official cannot be
     found liable under the Eighth Amendment for
     denying an inmate humane conditions of confine-
     ment unless the official knows of and disregards an
     excessive risk to inmate health or safety; the official
     must both be aware of facts from which the infer-
No. 18-2439                                                                 7

      ence could be drawn that a substantial risk of seri-
      ous harm exists, and he must also draw the infer-
      ence.
Farmer, 511 U.S. at 837. Thus, Williams must provide evidence
that Bailey, Lashbrook and Baldwin knew that the brunch
program was nutritionally deficient, or that inmates were
being served nutritionally inadequate meals regardless of the
requirements of the brunch program.3
    We may affirm summary judgment on any basis we find in
the record. Nature Conservancy v. Wilder Corp. of Delaware, 656
F.3d 646, 653 (7th Cir. 2011). Williams asserts both that the
brunch program as designed failed to provide sufficient
nutrition, and that he was being served meals that did not meet
the requirements of the program as designed.4 But the record


3
   Throughout the remainder of this opinion, we use phrases such as
“nutritionally deficient” or “nutritionally inadequate” as shorthand for
meals deficient enough to pose a substantial risk of serious harm, as
determined by the objective test of Farmer. For Williams’ claim that he was
not receiving the meals described in the brunch program Master Menus, we
need not decide here whether the meals that the prison served Williams met
Farmer’s objective standard because we instead decide that issue on Farmer’s
subjective prong.

4
  Although it is not entirely clear that Williams contests the constitutional-
ity of the brunch program as designed, for the sake of completeness, we
address that claim. In the district court, Williams both attacked the plan as
designed and also asserted that he was “not seeking to prove Bailey is
unqualified to create a menu that is nutritionally balanced, but a question
exists as to what was actually fed to Williams.” He further stated that,
although Bailey may have designed a nutritional menu, the food served did
                                                                (continued...)
8                                                            No. 18-2439

establishes without contradiction that the program was
adequate as designed, which defeats his first theory of the case
under the objective part of the Farmer test. And he also fails to
present evidence that any of the defendants knew that he was
not receiving adequate nutrition, dooming his other claim
under the subjective prong of Farmer.
    The only evidence in the record regarding the nutritional
sufficiency of the brunch program Master Menus comes from
Bailey, a licensed dietician. Bailey attached the Master Menus
for 2015 to her affidavit. She averred that the two-meal brunch
menus supplied 2200 to 2400 calories per day, the same
number of calories provided in the regular three-meal menu
plans. She opined that the brunch plan that she designed
would be nutritionally adequate for a person not in need of a
special diet for medical reasons. Williams does not assert that
he required a special diet for medical reasons. Importantly,
Williams supplied no evidence challenging the nutritional
value of the brunch program Master Menus as designed. At
oral argument, counsel for the plaintiff candidly conceded that
he was unaware of any evidence in the record that the Master
Menus themselves were nutritionally inadequate. Oral
Argument, at 4:43–4:52. In the face of Bailey’s affidavit and the


4
  (...continued)
not meet the requirements of the menu. R. 97-2, at 8. He also took Bailey to
task for failing to implement procedures to ensure that the menus were
implemented as designed. But he cites no evidence in the record supporting
a claim that Bailey failed to ensure that the plan was followed, or even
evidence that it was her responsibility to do so. On the contrary, Bailey’s
affidavit states that it was the responsibility of Dietary Managers to
implement her plan.
No. 18-2439                                                    9

menu plans themselves, the record is devoid of any evidence
that the planned meals were deficient. On this record, Williams
has failed to demonstrate a genuine issue of material fact
regarding a substantial risk of serious harm from the brunch
program as designed. That claim thus fails under Farmer’s
objective standard because the record establishes without
dispute that the plan was formulated to provide adequate
nutrition.
    Williams also asserts, however, that the prison did not
serve the planned meals required by the Master Menus, and
that he received less food and fewer calories than Bailey
planned for the brunch program. He averred that he “com-
monly” did not receive eight ounces of protein or five servings
of fruits and vegetables, and he testified that he instead
received 1500 or 1600 calories per day. But he has failed to
produce any evidence that the named defendants were aware
that he was not receiving the amount of food or the types of
food that Bailey’s Master Menus prescribed. Williams con-
ceded that he never conveyed his complaints to Bailey. R. 83-1,
at 119. Because the Dietary Managers at the individual facilities
were responsible for implementing the Master Menus that she
designed, Bailey had no way of knowing that prisoners at
Pinckneyville allegedly were not receiving 2200 to 2400
calories, including eight ounces of protein and five servings of
fruits and vegetables daily.
    Williams asserts that Warden Lashbrook and Director
Baldwin were aware that prisoners at Pinckneyville were not
receiving enough food, citing his deposition testimony that he
“continuously complained of migraines, restlessness and lack
of energy due to the inadequate number of calories he was
10                                                            No. 18-2439

eating on a daily basis.” Brief at 15. But those cited passages of
Williams’ deposition reveal only that he complained to certain
nurses and to Dr. Shah about the brunch program, not to
Warden Lashbrook or Director Baldwin.5 He also cites his
affidavit in which he asserts that he commonly did not receive
eight ounces of protein or five servings of vegetables per day,
but he does not aver that he told the Warden or the Director
about these deficiencies.
    Neither the Warden nor the Director may be held liable
unless they had some personal involvement in the alleged
constitutional deprivation. Consolino v. Towne, 872 F.3d 825, 832
(7th Cir. 2017); Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014).
Prison officials may satisfy the personal responsibility require-
ment of section 1983 if the conduct causing the constitutional
deprivation occurs at the official’s direction or with his or her
knowledge and consent. Gentry v. Duckworth, 65 F.3d 555, 561
(7th Cir. 1995). See also Doyle v. Camelot Care Centers, Inc., 305
F.3d 603, 614–15 (7th Cir. 2002) (to be held liable under section
1983, a supervisory official must have had personal involve-
ment in the constitutional deprivation, essentially directing or


5
  Williams does not cite or rely on the numerous grievances that he filed as
evidence that the defendants knew that inmates were being served a
nutritionally inadequate diet. The grievances, copies of which were
purportedly sent to the Warden and the Director, focused almost exclu-
sively on Williams’ objections to the soy content of the prison diet, a claim
that he has waived on appeal. He also sometimes mentioned in the
grievances that he believed he was not receiving adequate nutrition or
calories, but because he has not cited or relied on those documents on
appeal, we will not consider them in determining whether the defendants
were aware that he was being denied adequate nutrition.
No. 18-2439                                                      11

consenting to the challenged conduct). But even if we assume
for the sake of argument that the Warden and Director were
involved in enacting the brunch program (Williams offers no
evidence regarding who was responsible for the decision), we
have already determined that there is no evidence that the
brunch program as designed was deficient. Because the
Warden and Director did not know that the inmates were
being deprived of adequate nutrition and were not personally
involved in delivering the purportedly deficient meals, they
may not be held liable under section 1983.
    Finally, at oral argument, Williams cited the last paragraph
of his affidavit as evidence that the Warden was aware that the
prison provided inadequate nutrition and that the prescribed
meal plan was not being followed. That passage states:
     During my incarceration at Pinckneyville, I received
     information from Warden Lashbrook who stated
     that she believed the brunch program constituted a
     violation of Eighth Amendment rights.
R. 97-4, at 2. In the district court, Williams cited this passage as
support for a claim that “in a conversation with Lashbrook,
Williams learned Lashbrook believed the brunch program was
discontinued because of a ruling indicating it violated inmate’s
rights.” R. 97-2, at 18. Although Williams characterizes his
affidavit as evidence of a conversation with Lashbrook, the
affidavit itself is vague on that point. We have no context
explaining how Williams “received information” regarding a
statement from the Warden or when this statement occurred.
In any case, even if we assume that Warden Lashbrook told
Williams that the program was discontinued because of a
12                                                  No. 18-2439

ruling indicating that it violated prisoner’s rights, this state-
ment is nothing more than a conveyance of a legal conclusion
made by an unidentified source. At most, the statement
demonstrates that the Warden learned after the termination of
the program that some unnamed person considered it constitu-
tionally infirm. The Warden’s understanding of the reason for
the termination of the brunch program tells us nothing
regarding whether she knew that the Dietary Manager or
prison kitchen staff were not complying with the brunch
program as designed but were instead serving nutritionally
inadequate meals while the program was in place.
    In sum, the record establishes without dispute that the
brunch program as designed was nutritionally adequate, and
so Williams fails on that claim to meet the objective component
of the Farmer test. And he also lacks evidence that any of the
named defendants were aware that subordinate prison staff
were not serving the brunch Master Menus as designed but
were instead providing inadequate amounts of food to the
prisoners. That lack of knowledge forecloses any claim against
the defendants under the subjective part of the Farmer test. The
judgment of the district court is therefore
                                                   AFFIRMED.